BROCK, Judge.
Defendant’s court-appointed counsel has diligently preserved his exceptions, has assigned them as error and fully argued them upon appeal. However, we hold that defendant had a fair trial, free from prejudicial error.
The assignments of error relating to submitting to the jury the possible verdicts of second-degree murder and voluntary manslaughter are without merit. The jury found defendant guilty of involuntary manslaughter and there is no showing that the verdict of guilty of the lesser offense was affected by submitting the issues of the greater offenses. Therefore, if there was error, it was not prejudicial to submit the issues of the greater offenses. State v. Hearns, 9 N.C. App. 42, 175 S.E. 2d 376.
The remaining assignments of error are to the charge of the court to the jury. When read in context the charge fairly presents the case to the jury upon appropriate principles of law.
No error.
Chief Judge Mallard and Judge Vaughn concur.